Citation Nr: 1755528	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to a disability rating in excess of 20 percent for urethral calculus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico made in March 2013 and July 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's urethral calculus has not manifested renal dysfunction, stone formation, pyonephrosis, or kidney dysfunction during the course of the Veteran's appeal.

2.  The Veteran's liver disease neither began during nor was otherwise caused by his military service, nor was it caused by a service connected disability.
 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for urethral calculus have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509, 7510 (2017).

2.  Criteria for service connection for liver disease have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  Social Security Administration (SSA) records were sought, but a response was received that the SSA did not have any records for the Veteran.

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

While a VA medical opinion was not provided with regard to the Veteran's liver disease claim, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that his liver disease is the result of his military service.  Moreover, the basis of his claim is that the liver disease was caused by a parasitic infection that was discovered in service.  However, it has been concluded that the parasitic infection existed prior to enlistment and it is not service connected.  As such, even if a medical opinion were to establish that the liver disease was caused by the parasitic infection that was discovered in service, service connection would not be warranted.  As such, the duty to assist does not mandate VA to obtain a medical opinion of record in this case.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Urethral Calculus

The Veteran is seeking a rating in excess of 20 percent for urethral calculus.  In January 2007, he filed to reopen a previously denied claim for service connection for urethral calculus, which was granted in July 2011, with a disability rating of 10 percent assigned the date the claim to reopen was received.  The Veteran did not appeal this rating.  In March 2014, the Veteran filed an increased rating claim, and, in July 2014, the RO assigned a disability rating of 20 percent effective the date the claim was received.  The Veteran appealed the assigned rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for urethral calculus are assigned pursuant to the criteria for renal dysfunction under 38 C.F.R. § 4.115a and under Diagnostic Codes 7509 & 7510 pursuant to 38 C.F.R. § 4.115b.  38 C.F.R. §§ 7509, 7510.  However, a disability is to be rated as renal dysfunction only when the hydronephrosis is found to be severe, which is not the case here, because the VA examinations have consistently indicated that renal dysfunction is not present and the medical evidence of record does not otherwise support such a diagnosis or problem.  The medical evidence does show urinary problems and 38 C.F.R. § 4.115a does include provisions for evaluating urinary problems.  Nevertheless, these provisions do not provide an adequate basis for an increased disability rating, because VA examinations of record indicate that these urinary problems are unrelated to the Veteran's service-connected condition.  38 C.F.R. § 4.115a.  

Additionally, Diagnostic Code 7510 is not raised by the record, because the criteria under this diagnostic code indicates that the Veteran must manifest stone formation; but the Veteran has admitted that he has not manifested stones during the period on appeal.  38 C.F.R. § 4.115b, Diagnostic Code 7510.  For example, at the July 2014 VA examination it was noted that the Veteran had last experienced a stone in 2007, approximately seven years before this claim for increase was received.

Therefore, the Board shall only consider an increased disability rating under Diagnostic Code 7509.  Under Diagnostic Code 7509, a disability rating of 20 percent is assigned for frequent attacks of colic, requiring catheter drainage, and a disability rating of 30 percent is assigned for frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

The Veteran underwent a VA examination in July 2014.  The Veteran reported a history of urethral stones, but he conceded that the most recent manifestation occurred prior to the period on appeal.  The Veteran reported pain in his left flank, but the examiner indicated that there was no history of bladder or urethral infection.  The examiner indicated that the Veteran had not manifested renal dysfunction  or voiding dysfunction due to his condition.  

The Veteran submitted a private medical opinion in August 2015.  The private physician indicated that the Veteran manifested dysuria, urgency, hesitancy, decreased steam caliber, incomplete bladder emptying, double voiding, post void dribbling, recurrent urinary tract infections, and severe colic pain.  The private physician indicated that the urological evaluation was diagnostic of nephrolithiasis and as a result a right kidney surgical procedure was performed.

The Veteran underwent another VA examination in November 2015.  The Veteran continued to concede that he had not manifested stones since prior to the period on appeal.  The examiner acknowledged that the Veteran did have voiding dysfunction, but explained that it was caused by benign prostate hyperplasia that was wholly unrelated to the Veteran's service-connected condition.  The examiner indicated that the Veteran had not manifested renal dysfunction, and that there was no history of bladder or urethral infection.

The Veteran underwent another VA examination of January 2016.  The examiner indicated that the Veteran had not manifested stones for more than 10 years (since approximately 2006).  The examiner indicated that the Veteran had not manifested renal dysfunction, and that there was no history of bladder or urethral infection.

VA treatment records similarly do not show renal dysfunction, or bladder or urethral infection.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent.  In order to meet the criteria for an increased disability rating the Veteran must manifest frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  The Veteran has provided credible evidence that he had manifested pain in his left flank.  Additionally, an August 2015 private examination indicated that the Veteran manifested colic and an infection.  Nevertheless, the medical evidence of record does not establish a specific diagnosis of pyonephrosis or impaired kidney function.  Of note, the regulations do not allow for any infection to satisfy the criteria, but rather it is specified that the infection must be pyonephrosis.  As such, entitlement to a disability rating in excess of 20 percent for urethral calculus is denied.

Liver Disease

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 
The Veteran is seeking service connection for liver disease, which he believes is the result of a parasitic infection he developed in service. 

Service treatment records show that the Veteran underwent an appendectomy in November 1956 with good post-operative results, and he was diagnosed with the parasitic infections (schistosomiasis, ancylostomiasis, and trichuriasis) at that time.  He was given tetrachloroethylene treatment for hookworm, and 60 cc of Fuadin for the schistosoma.  He was found to have received the maximum hospital benefit and was returned to active duty.  

The service treatment records also note that the parasitic infections were determined to have existed prior to the Veteran's enlistment into military service and he has been denied service connection for these conditions on multiple of occasions since his separation.

As such, the basis for which the Veteran seeks to attach his liver disease is not a service connected disability and therefore it cannot serve to link the Veteran's liver disease, diagnosed many years after service, with his military service.

There is no suggestion that the Veteran's liver disease either began during or was otherwise caused by his military service, except as a result of the parasitic infection that was discovered during service.  As such, direct service connection is not warranted.
 
Likewise, as described, the criteria for secondary service connection have not been met, and the Veteran's claim is denied.

TDIU

The Board has also considered whether the issue of entitled to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has not, because the Veteran has been provided multiple VA examinations; none of which indicated that the Veteran's urethral calculus impacted his ability to work.  Additionally, the evidence of record does not otherwise indicate that the Veteran's urethral calculus prevents him from securing and maintaining substantially gainful employment.


ORDER

A disability rating in excess of 20 percent for urethral calculus is denied.

Service connection for liver disease is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


